Citation Nr: 1139742	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spastic colon syndrome with dyspepsia.  

2.  Entitlement to service connection for ruptured blood vessels in the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. and Roanoke, Virginia.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. in January 2008.  A transcript of the hearing is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board and the Veteran was notified of this fact in an April 2010 letter and provided the opportunity to request another hearing before a VLJ who would participate in the final determination of his case.  See 38 C.F.R. § 20.707 (2011).  No response to the letter was received and the Board will proceed with a decision.  

In June 2008 and July 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a June 2011 rating decision, the Veteran was awarded an increased rating of 10 percent for his spastic colon, effective June 1, 2004 , the original date of service connection.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for a spastic colon remains before the Board.


The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected left leg sciatic nerve involvement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's spastic colon syndrome with dyspepsia most nearly approximates moderate symptoms with chronic gas and daily anal leakage without diarrhea, constipation, or more or less constant abdominal distress.  

2.  Chronic rupturing of the blood vessels in the hands was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for spastic colon syndrome with dyspepsia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011). 

2.  Service connection for chronic rupturing of the blood vessels in the hands is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for spastic colon syndrome with dyspepsia was granted in the July 2005 rating decision on appeal.  An initial noncompensable rating was assigned effective June 1, 2004.  As noted above, an increased 10 percent evaluation was granted in a June 2011 rating decision, also effective June 1, 2004.  The Veteran contends that an increased initial rating is warranted for his spastic colon as it manifests chronic gas and daily anal leakage.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's spastic colon syndrome with dyspepsia is currently rated as 10 percent disabling under Diagnostic Code 7319 pertaining to irritable colon syndrome (including spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensably (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114 . 

The Board finds that the Veteran's disability does not most nearly approximate the criteria contemplated by a maximum 30 percent evaluation under Diagnostic Code 7319.  The Veteran has consistently denied experiencing diarrhea, constipation, or abdominal pain while undergoing treatment and examinations for his disability, and he testified in January 2008 that he rarely has diarrhea.  In addition, his symptoms have not most nearly approximated severe irritable colon syndrome.  The Veteran has maintained throughout the claims period that he experienced chronic gas (controlled my medication) and anal leakage due to his service-connected disability.  A February 2009 colonoscopy from the National Naval Medical Center showed lax rectal tone, but other findings related to the colon were normal.  An anorectal manometry was recommended and the April 2009 report indicated weak sphincter tone.  These findings are consistent with the Veteran's complaints regarding manifestations of his service-connected disability, mainly daily anal leakage.  The Board finds this manifestation of the disability is adequately contemplated by the current 10 percent evaluation for moderate irritable colon syndrome.  As the service-connected spastic colon syndrome with dyspepsia does not most nearly approximate severe symptoms with diarrhea, constipation, or more or less constant abdominal distress, an increased rating is not warranted under Diagnostic Code 7319.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Service Connection Claim

The Veteran contends that service connection is warranted for the chronic rupturing of blood vessels in his hands.  He specifically contends that this disability began during active duty and continued for several years thereafter.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service records show that the Veteran first complained of pain in his hands in June 1997.  No diagnoses were rendered at that time, but in February 2002 the Veteran reported the onset of red prominent veins in his left hand with accompanying swelling.  Non-specified inflammation was diagnosed.  During an examination in March 2004, he also reported a history of ruptured blood vessels in his hands in the 1990s.  A similar history was reported at a VA examination in March 2004 when the Veteran stated that his symptoms occurred approximately once per month.  The VA examiner diagnosed blood vessel ruptures in the joints of both hands without evidence of vasculitis.  

After separation from active duty service in May 2004, the Veteran began treatment at the National Naval Medical Center for his symptoms of ruptured blood vessels.  In September 2004 his physician found that Monoclonal Gammopathy of Unknown Significance (MGUS) was the mostly likely cause of his hand symptoms.  However, a February 2008 letter from the Veteran's physician clarifies that she could not conclusively state that MGUS was the cause of the Veteran's condition.  At the most recent VA examination in September 2010, the Veteran reported the absence of symptoms since 2005 and the VA examiner diagnosed bilateral hand bruising.  The VA examiner could not provide a medical opinion addressing the etiology of the Veteran's disability without resorting to speculation. 

Although the evidence does not conclusively establish that the Veteran's rupturing of the blood vessels in his hands is due to MGUS, the record clearly documents a chronic disability manifested by hand bruising and swelling.  Additionally, while the Veteran has not experienced symptoms of the disability since 2005, he has sought treatment for the condition during the claims period.  The Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319   (2007).  Thus, despite the lack of recent exacerbations of the disability, the Board finds that the record establishes the presence of a current disability.  

Service records also document complaints of hand pain and redness and swelling.  Based on the in-service treatment of the disability and the Veteran's credible history of the condition beginning during service and consistently manifesting active symptoms until 2005, the Board finds that the record demonstrates the incurrence of the disability during active duty service.  The three elements required for service connection are therefore established and the claim is granted.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for a disability manifested by ruptured blood vessels in the hands, the  Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

The appeal for an increased rating for a spastic colon arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and records from the National Naval Medical Center.  The Veteran has not reported undergoing any other treatment for the disabilities on appeal.  Additionally, he was provided proper VA examinations in response to his claims in September 2010.

The Board also finds that VA has complied with the June 2008 and July 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was contacted in a July 2008 letter and asked to identify health care providers who had treated his claimed disabilities.  In addition, the Veteran was provided VA examinations and medical opinions in September 2010.  The case was then readjudicated in a June 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to an initial rating in excess of 10 percent for spastic colon syndrome with dyspepsia is denied.  

Entitlement to service connection for ruptured blood vessels in the hands is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


